Case 5:20-cr-00057-RBD-PRL Document 55 Filed 04/09/21 Page 1 of 2 PageID 93




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION


UNITED STATES OF AMERICA

VS.                                             CASE NO: 5:20-cr-57-RBD-PRL

CHAUNCY STACKHOUSE


                        ACCEPTANCE OF PLEA OF GUILTY,
                         ADJUDICATION OF GUILT AND
                           NOTICE OF SENTENCING

      The Court adopts the Report and Recommendation Concerning Plea of Guilty

(Doc. 53) entered by the Honorable Philip R. Lammens, United States Magistrate Judge,

to which no objections have been filed and the time to do so has now passed. The Court

hereby accepts the Defendant’s plea of guilty to Count One of the Indictment, and the

Defendant is adjudged guilty of this offense.

      SENTENCING for the Defendant is hereby scheduled for Tuesday, July 13, 2021

at 10:30 AM before the undersigned in the United States Courthouse, Courtroom 3A,

Third Floor, 207 Northwest Second Street, Ocala, Florida 34475.

      IF THE PARTIES WANT THE COURT TO CONSIDER ANY MOTION FOR

DEPARTURE OR OTHER WRITTEN MATERIAL OTHER THAN THE PRE-SENTENCE

INVESTIGATION REPORT, IT MUST BE SUBMITTED NO LATER THAN SEVEN (7)

DAYS PRIOR TO THE DATE OF SENTENCING.

      DONE AND ORDERED in Chambers in Orlando, Florida, on April 9, 2021.
Case 5:20-cr-00057-RBD-PRL Document 55 Filed 04/09/21 Page 2 of 2 PageID 94




Copies:    Counsel of Record
           United States Marshal Service




                                           2
